        Case 1:17-cv-02989-AT Document 374 Filed 05/16/19 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DONNA CURLING, ET AL.,                     )
                                           )
               Plaintiffs,                 )
                                           )      CIVIL ACTION
 vs.                                       )
                                           )      FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER,                        )
ET AL.,                                    )
                                           )
               Defendants.                 )

               PLAINTIFFS’ MOTION TO OPEN DISCOVERY
                    AND OTHER RELATED RELIEF

       Plaintiffs move the Court to open discovery at this time. Coalition Plaintiffs

also move the Court to require the Defendants to respond to their written discovery

requests (served on March 27, 2019), within five days of the reopening of

discovery.

       Plaintiffs understand that the Court is considering an overall scheduling

order for the case, which could include motions practice, fact and expert discovery,

trial readiness, etc., but Plaintiffs believe that the initiation of discovery at this time

is necessary, appropriate, and well within the Court’s broad discretion. This Court

has emphasized “the great amount of public interest in this” case. (Doc. 307 at 8-

9.) The public interest is not served by Defendants’ undue delays that impede the
        Case 1:17-cv-02989-AT Document 374 Filed 05/16/19 Page 2 of 10




“just, speedy, and inexpensive determination” of this case given upcoming

elections in the state. Fed. R. Civ. P. 1.

      A.     Motion to Open Discovery

      Opening discovery at this time is consistent with the prior rulings of this

Court, will further the efficient resolution of this case, and is necessary to protect

the fundamental constitutional rights of Plaintiffs and all other Georgia voters in

the ongoing elections throughout Georgia this year. In its Order denying injunctive

relief, the Court (anticipating Defendants’ appeal) stated that it would “insist on

further proceedings moving on an expedited schedule.” Curling v. Kemp, 334 F.

Supp. 3d 1303, 1328 (N.D. Ga. 2018). On October 23, 2018, the Court stayed the

case pending the Eleventh Circuit’s decision on Defendants’ appeal because of the

immunity defenses at issue in that appeal. (Doc. 326). On February 7, 2019, the

Eleventh Circuit, finding Defendants’ arguments “counter” to “settled precedents,”

affirmed. Curling v. Kemp, 761 F. App’x 927 (11th Cir. 2019). With Defendants’

immunity defenses now soundly rejected, there is no cause to further delay

discovery in this case.

      Opening discovery at this time will not prejudice Defendants. On April 11,

2019, Defendants proposed a schedule that would have the discovery period




                                             2
        Case 1:17-cv-02989-AT Document 374 Filed 05/16/19 Page 3 of 10




starting on May 14, 2019. (Doc. 362 at 11).1 In a recent filing, the State

Defendants objected to discovery Coalition Plaintiffs served upon the Morgan

County Board of Elections and Registration as being premature (Doc. 369), but

they did not suggest that discovery should not start at this time. Nor would there

be a reasonable basis for any such argument.2

      Defendants have confirmed that elections are ongoing in counties across the

state. (Doc. 362 at 9.) This warrants immediate, expedited discovery so that this

case can proceed to trial expeditiously and obtain critically-important relief for

Georgia voters. This Court previously noted “serious security flaws and

vulnerabilities in the State’s” electronic voting system that burden Plaintiffs’

constitutional right to vote without sufficient justification. (Doc. 309 at 33-34).

Among those problems, the court identified “unverifiable election results, outdated

software susceptible to malware and viruses, and a central server that was already




1
 The State Defendants’ proposed discovery start date was contingent upon a
decision on the remaining elements of their motion to dismiss by April 30, 2019
(Doc. 362 at 11), but that decision is unrelated to discovery.
2
  Defendants are taking the position that the provisions of this Court’s Standing
Order pertaining to the parties’ resolution of known discovery disputes before
involving the Court does not apply because the discovery period has not begun.
This was their explanation for filing their Motion to Quash and Request for Relief
(Doc. 369) without first conferring with Coalition Plaintiffs or otherwise
complying with this Court’s Standing Order regarding that discovery dispute.

                                           3
        Case 1:17-cv-02989-AT Document 374 Filed 05/16/19 Page 4 of 10




hacked multiple times.” (Id. at 34.) And Plaintiffs demonstrated in Court how

easily a DRE—just like those still used in Georgia—can be manipulated to appear

reliable while actually altering the votes cast to improperly dictate election results.

(Doc. 307 at 76:7-81:22.) Georgia voters should not be required to continue to

subject their votes in elections to such serious vulnerabilities and such uncertainty

about the outcomes of those elections. Plaintiffs need certain discovery in this case

to fully prosecute their claims and protect the constitutional rights of themselves

and all other Georgia voters. Opening discovery now will help ensure prompt

relief and mitigate the existing prejudice of Defendants’ delay strategy.

      For the foregoing reasons, Plaintiffs request that the Court open discovery at

this time. See Bradley v. King, 556 F.3d 1225, 1229 (11th Cir. 2009) (under the

Federal Rules, this Court has “wide discretion in discovery matters”).

      B.     Response Dates for Discovery

      In anticipation of the opening of discovery, Coalition Plaintiffs on March 27,

2019 served focused written discovery upon Defendants Secretary of State and the

Fulton County Board of Elections and Registration seeking, among other things,

production of the GEMS databases (master worksheets) that the Secretary of State

distributed to each of the 159 counties to configure the November 6, 2018 election.

Defendants have not answered or objected to this discovery. The Secretary of



                                           4
        Case 1:17-cv-02989-AT Document 374 Filed 05/16/19 Page 5 of 10




State takes the position that no response is due because discovery has not begun.

Though it is reasonable to anticipate that the State Defendants will interpose

objections to the discovery (as they have done in response to discovery served on

non-party Morgan County, see Doc. 369), the State Defendants have informed the

undersigned that they will not participate in proposed party conferences under this

Court’s Standing Order (Part III, Section E), until this Court has ruled that the

discovery period has begun.

      Since Defendants have been aware of this discovery for six weeks, and have

already advanced objections to related discovery, Coalition Plaintiffs’ request that

the Court order the State Defendants to respond to the March 27, 2019 discovery

within five days of the opening of discovery.

      A proposed order granting this motion is attached as Exhibit A.

      Respectfully submitted this 16th day of May, 2019.

      /s/ Bruce P. Brown                         /s/ Robert A. McGuire, III
      Bruce P. Brown                             Robert A. McGuire, III
      Georgia Bar No. 064460                     Admitted Pro Hac Vice
      BRUCE P. BROWN LAW LLC                       (ECF No. 125)
      1123 Zonolite Rd. NE                       ROBERT MCGUIRE LAW FIRM
      Suite 6                                    113 Cherry St. #86685
      Atlanta, Georgia 30306                     Seattle, Washington 98104-2205
      (404) 881-0700                             (253) 267-8530


                          Counsel for Coalition for Good Governance


                                          5
 Case 1:17-cv-02989-AT Document 374 Filed 05/16/19 Page 6 of 10




/s/ Cary Ichter
Cary Ichter
Georgia Bar No. 382515
ICHTER DAVIS LLC
3340 Peachtree Road NE
Suite 1530
Atlanta, Georgia 30326
(404) 869-7600
Counsel for William Digges III,Laura Digges, Ricardo Davis and Megan Missett

/s/ David D. Cross
David D. Cross (pro hac vice)          Halsey G. Knapp, Jr.
Jane P. Bentrott (pro hac vice)        GA Bar No. 425320
John P. Carlin (pro hac vice)          Adam M. Sparks
Catherine L. Chapple (pro hac vice)    GA Bar No. 341578
Robert W. Manoso (pro hac vice)        KREVOLIN & HORST, LLC
MORRISON & FOERSTER LLP                1201 West Peachtree Street, NW
2000 Pennsylvania Avenue, NW           Suite 3250
Suite 6000                             Atlanta, GA 30309
Washington, DC 20006
Telephone: (202) 887-1500
Counsel for Plaintiffs Donna Curling, Donna Price & Jeffrey Schoenberg




                                 6
    Case 1:17-cv-02989-AT Document 374 Filed 05/16/19 Page 7 of 10




                     CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1(D), I hereby certify that the foregoing document has

been prepared in accordance with the font type and margin requirements of

LR 5.1, using font type of Times New Roman and a point size of 14.

                                   /s/ Bruce P. Brown
                                   Bruce P. Brown




                                     7
          Case 1:17-cv-02989-AT Document 374 Filed 05/16/19 Page 8 of 10




                         CERTIFICATE OF SERVICE

      This is to certify that I have this day caused the foregoing to be served upon

all other parties in this action by via electronic delivery using the PACER-ECF

system.

      This 16th day of May, 2019.

                                       /s/ Bruce P. Brown
                                       Bruce P. Brown




                                         8
Case 1:17-cv-02989-AT Document 374 Filed 05/16/19 Page 9 of 10




                                                                 E
                                                                 X
                                                                 H
                                                                  I
                                                                 B
                                                                  I
                                                                 T

                                                                 A
       Case 1:17-cv-02989-AT Document 374 Filed 05/16/19 Page 10 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, ET AL.,                  )
                                        )
              Plaintiffs,               )
                                        )        CIVIL ACTION
 vs.                                    )
                                        )        FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER,                     )
ET AL.,                                 )
                                        )
              Defendants.               )


                               PROPOSED ORDER

       Plaintiffs have moved to open the discovery period effective immediately

and the Coalition Plaintiffs have move to require the Defendants to answer

discovery served upon them on March 27, 2019 within five days. Good cause

having been shown, the motion is GRANTED, as follows:

       The discovery period shall begin on _______ and Defendants Fulton County

Board of Elections and Registrations and Brad Raffensperger, Secretary of State,

shall serve responses to the discovery served upon them on March 27, 2019, within

five days of the entry of this Order.

       SO ORDERED this ___ day of ____, 2019.

                                                _______________________
                                                Amy Totenberg
                                                United States District Judge



                                            1
